Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 5/14/2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title is citing a semiconductor device and manufacturing method thereof. However, the inventive concept is directed to a manufacturing method for forming dummy gate electrodes, as cited in claim 18, lines 5-14.
Claim Objections
Claim 23 is objected to because of the following informalities:  “length” in line 1 is unclear.  It is not clear which direction the length is corresponding to. For the sake of compact prosecution, claim 23 is interpreted in the instant Office action as follows: "length" in line 1 is interpreted as perpendicular to the side by side arrangement of gate electrodes, reading on length L1 illustrated in Fig. 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 18-22, 25, 27-29, 32-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 20130140641 A1).
Regarding independent claim 18, Chuang discloses a method for manufacturing a semiconductor device (Figs. 2A-3F) comprising: forming a first active region (Fig. 3A; 300p, 300n, 300r) in a first type region (200b) of a substrate (202) and a second active region (200p, 200n, 200r) in a second type region (200a) of the substrate; forming first dummy gate electrodes (Fig. 3B; 216 above 300p) and second dummy gate electrodes (216 above 300r, above 200r) above the first active region (300r), wherein a number of the first dummy gate electrodes is greater than a number of the second dummy gate electrodes (Fig. 2C; number of 300p is greater than combination of 200r and 300r); forming third dummy gate electrodes (216 above 200n) above the second active region (200a); replacing the first dummy gate electrodes with first type gate electrodes (Fig. 3D; 218p) while leaving the second dummy gate electrodes above the first active region; and replacing the third dummy gate electrodes with second type gate electrodes (Fig. 3F; 218n).
Regarding claim 19, Chuang discloses a method for manufacturing a semiconductor device (Fig. 3B), wherein replacing the first dummy gate electrodes (216 above 300p) with the first type gate electrodes (Fig. 3D; 218p) comprises: forming a first mask layer (Fig. 3C; 400) to cover the second and third dummy gate electrodes (216 above 300r and 200n respectively) and expose the first dummy gate electrodes; removing the first dummy gate electrodes to form first openings (308p) above the first type region (200b); and forming the first type gate electrodes in the first openings ([0041] “filling the first subset of openings”).

Regarding claim 21, Chuang discloses a method for manufacturing a semiconductor device (Fig. 3F), wherein a width of the first type gate electrodes (218p) is substantially the same as a width of the second dummy gate electrodes (216 above 300r) ([0046] “region 200b has a plurality of dummy conductive structures… similar shape and size”).
Regarding claim 22, Chuang discloses a method for manufacturing a semiconductor device (Fig. 3F), wherein the first type gate electrodes (218p) are between the second dummy gate electrodes 216 above 300r) and the second type gate electrodes (218n).
Regarding independent claim 25, Chuang discloses a method for manufacturing a semiconductor device (Figs. 2A-3F) comprising: forming a first active region (Fig. 3A; 300p, 300n, 300r) in a first type region (200b) of a substrate (202) and a second active region (200p, 200n, 200r) in a second type region of the substrate (200a); forming first dummy gate electrodes (Fig. 3B; 216 above 300p) and second dummy gate electrodes (216 above 300r, above 200r) over the first active region (300r) of the substrate and third dummy gate electrodes (216 above 200n) over the second active region (200a) of the substrate simultaneously (as shown in Fig. 3B); forming a first mask (Fig. 3C; 400) over the substrate such that the first mask covers the second 
Regarding claim 27, Chuang discloses a method for manufacturing a semiconductor device (Fig. 2C), wherein replacing the third dummy gate electrodes (216 above 200n) with the second type gate electrodes (218n) is such that one of the second type gate electrodes is adjacent to one of the second dummy gate electrodes (216 above 200r).
Regarding claim 28, Chuang discloses a method for manufacturing a semiconductor device (Fig. 3D), wherein replacing the third dummy gate electrodes (216 above 200n) with the second type gate electrodes (218n) comprises: removing the third dummy gate electrodes to form second openings (Fig. 3E; 308n) over the substrate (202); removing the second mask ([0044] “stripped thereafter”); and forming the second type gate electrodes in the second openings (Fig. 3F; 218n).
Regarding claim 29, Chuang discloses a method for manufacturing a semiconductor device (Fig. 3F), wherein forming the second type gate electrodes (218n) in the second openings (208n) comprises: forming a conductive material ([0045] “second metal material”) in the second openings; and performing a planarization process to remove a portion of the conductive material outside the second openings and expose the second dummy gate electrodes ([0045] “a CMP 

Regarding independent claim 32, Chuang discloses a method for manufacturing a semiconductor device (Figs. 2A-3F) comprising: forming a first active region (Fig. 3A; 300p, 300n, 300r) in a first type region (200b) of a substrate (202) and a second active region (200p, 200n, 200r) in a second type region (200a) of the substrate; forming first dummy gate electrodes (Fig. 3B; 216 above 300p) and second dummy gate electrodes (216 above 300n) over the first type region of the substrate and third dummy gate electrodes (216 above 200n) over the second type region of the substrate simultaneously, wherein the second dummy gate electrodes are distributed among the first dummy gate electrodes (Fig. 2C; 300n are distributed among 300p), and a number of the first dummy gate electrodes is greater than a number of the second dummy gate electrodes (number of 300p is greater than 300n); replacing the first dummy gate electrodes with first type gate electrodes (Fig. 3D; 218p above 300p); and after replacing the first dummy gate electrodes with first type gate electrodes, replacing the second and third dummy gate electrodes with second type gate electrodes (218n above 300n and 200n respectively).
Regarding claim 33, Chuang discloses a method for manufacturing a semiconductor device (Fig. 3F), wherein one of the first type gate electrodes (218p) and one of the second type gate electrodes (218n) are both above the first active region (300p, 300n, 300r).
Regarding claim 34, Chuang discloses a method for manufacturing a semiconductor device (Fig. 5B), wherein the first active region (300p, 300n) extends in a first direction, and the second dummy gate electrodes comprise a first group and a second group spaced apart from each other and arranged along the first direction (see annotated Fig. 5B below).


    PNG
    media_image1.png
    473
    328
    media_image1.png
    Greyscale

Regarding claim 35, Chuang as applied to claim 34 discloses a method for manufacturing a semiconductor device (Fig. 5B), wherein the second group is closer to a center of the first type region (200b) of the substrate than the first group is to the center of the first type region of the substrate (annotated Fig. 5B shows the second group is in the center of 200b, while the first group is not centered in 200b), and a number of second dummy gate electrodes in the second group is greater than a number of second dummy gate electrodes in the first group (as shown in annotated Fig. 5B).
Regarding claim 36, Chuang discloses a method for manufacturing a semiconductor device (Fig. 4B), wherein the first active region (300p, 300n) extends in a first direction, and the 
Illustrated below is a marked and annotated figure of Fig. 4B of Chuang.

    PNG
    media_image2.png
    462
    302
    media_image2.png
    Greyscale

Regarding claim 37, Chuang as applied to claim 36 discloses a method for manufacturing a semiconductor device (Fig. 4B), wherein the second group is closer to a center of the first type region (200b) of the substrate than the first group is to the center of the first type region of the substrate (annotated Fig. 4B shows the second group is overlapping the center of 200b, while the first group is not overlapping the center), and a number of second dummy gate electrodes in the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, in view of Travis (US 20020050655 A1).
Regarding claim 23 as noted in the objection, Chuang discloses a method for manufacturing a semiconductor device (Fig. 3F), with a first type region (200b) of the substrate (202).
Chuang fails to explicitly teach a length of the first type region of the substrate is in a range of about 50 µm to about 1500 µm.  Travis teaches known work in the same field of endeavor including a similar first type region ([0046] “region”) comprising similar gate electrodes ([0046] “gate electrodes”), wherein a length of the first type region (42, 44, or 46) of the substrate, and is in a range of about 50 um to about 1500 um ([0046] “at least 50 microns by 50 microns and often is at least 500 microns by 500 microns”).  Therefore the claimed range of length of the first type region of the substrate would have been obvious because it is similar to the range of length taught by Travis.
Regarding claim 24, Chuang discloses a method for manufacturing a semiconductor device (Fig. 3F), wherein the second dummy gate electrodes (216) comprise a first group (216 
Chuang fails to explicitly teach a number of the second dummy gate electrodes in the second group is greater than a number of the second dummy gate electrodes in the first group, however, Chuang does teach the arrangement of features can prevent CMP loading effects ([0038] “CMP loading”).  Travis also teaches the arrangement of analogous dummy features can provide the design incentive of preventing CMP loading effects (Abstract; “selective placement”).  Travis further teaches arrangement of dummy features is determined from polishing characterization ([0064] “The minimum gaps and spacing for polishing dummy features were determined at least in part from the polishing characterisation”), with characterization and optimization further described in Fig. 2.  It would have been routine optimization to arrive at the claimed number of first group and second group of the second dummy gate electrodes because Travis (Fig. 2) teaches a method for determining placement of dummy features.  A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed number of first and second dummy gate electrodes because it is routine optimization within a prior art condition.  Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 
Regarding claim 30, Chuang discloses a method for manufacturing a semiconductor device (Fig. 3C), wherein the first mask (400) comprises a first stripe (portion above 200r) covering a first group of the second dummy gate electrodes (216 above 200r) and a second stripe (portion above 300r and 300n) covering a second group of the second dummy gate electrodes (216 above 300r), the second stripe is closer to a center of the first type region (200b) of the substrate (202) than the first strip is to the center of the first type region of the substrate: Fig. 2C shows the second stripe covering the center of the first type region, while the first stripe is laterally disposed from the center of the first type region.
Chuang fails to teach a width of the second stripe is greater than a width of the first stripe, however, Chuang does teach the size of features can prevent CMP loading effects ([0038] “controlling a gate area ratio”, “prevent CMP loading effects”).  Chuang further illustrates the stripes are sized according to the gate electrodes underneath being covered (Fig. C).  For example, the plurality of stripes composing the first mask (400) are sized according to the gate .

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chuang.
Regarding claim 26, Chuang discloses a method for manufacturing a semiconductor device (Fig. 3B), wherein replacing the first dummy gate electrodes (216 above 300p) with the first type gate electrodes (218p above 300p) is such that one of the first type gate electrodes is arranged with one of the second dummy gate electrodes (216 above 300r).
Chuang (Fig. 3B) fails to explicitly illustrate an arrangement of first gate electrodes and second dummy gate electrodes wherein first type gate electrodes are adjacent to one of the second dummy gate electrodes.  However, Chuang (Fig. 2C) teaches a known arrangement (reference line a-a) of first gate electrodes (300pb) and second dummy gate electrodes (300r).  One of ordinary skill in the art could have substituted the arrangement of Chuang (Fig. 3B) with the comparable known arrangement of Chuang (2C), and the result would have been predictable, because this arrangement is taught.  Therefor one of the first type gate electrodes is adjacent to one of the second dummy gate electrodes would have been obvious because this known arrangement would have obtained predictable results.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang, in view of Wu (US 20170194335 A1).
Regarding claim 31, Chuang discloses a method for manufacturing a semiconductor device (Fig. 3F), further comprising: depositing an epitaxial structure over the substrate ([0027] 
Chuang fails to explicitly teach depositing an epitaxial structure over the first active region; and after depositing the epitaxial structure, forming a contact etch stop layer over and in contact with the epitaxial structure and the second active region of the substrate.  However, Chuang does teach source/drain regions in the active regions of the substrate (Fig. 3A; [0036] “source/drain regions… in the active regions”).  Wu teaches a method for manufacturing a semiconductor device (Wu; Fig. 1) with source/drain regions in a substrate (126; [0033] “source/drain regions”), further comprising: depositing an epitaxial structure (126; [0033] “epitaxial growth process”) over the first active region (102); and after depositing the epitaxial structure, forming a contact etch stop layer (108; [0034] “contact etch stop layer”) over and in contact with the epitaxial structure and the second active region (104) of the substrate (106).  Since Chuang and Wu are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for forming the source/drain regions.  These predictable solutions include selective implantation or epitaxial growth ([0033]).  Absent unexpected results, it would have been obvious to try using a different method of forming the source/drain regions.  Thus the claimed source/drain regions would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM H ANDERSON/            Examiner, Art Unit 2817